429 S.E.2d 716 (1993)
333 N.C. 785
HOUSEHOLD FINANCE CORPORATION
v.
William C. ELLIS.
No. 351PA92.
Supreme Court of North Carolina.
June 4, 1993.
Robert A. Lauver, P.A. by Robert A. Lauver, Kernersville, for plaintiff-appellant.
Legal Aid Society of Northwest North Carolina, Inc. by Joanna B. George and Ellen W. Gerber, Winston-Salem, for defendant-appellant.
Smith, Helms, Mulliss & Moore by Benjamin F. Davis, Jr., and John J. Korzen, *717 Goldsboro, for North Carolina Bankers Ass'n, North Carolina Financial Services Ass'n, and North Carolina Retail Merchants Ass'n, amici curiae.
North Carolina Legal Services Resource Center by Robert M. Schofield, Raleigh, for North Carolina Clients Council, amicus curiae.
Gulley & Calhoun by Michael D. Calhoun, Durham, for North Carolina Consumers Council, amicus curiae.
PER CURIAM.
AFFIRMED.